Aovember 17, 1950

Hon. Robert M. Allen          Opinion Ro. Q-1122.
County Attorney
Rusk County                   Re: Authority of the Com-
Henderson, Texas                  mIssionera Court to
                                  purchase a radio to be
                                  Installed in a police
                                  patrol car of a municl-
Dear Sir:                         palitg.
          You have requested our opinion relative to the
authority of the Commlssloners' Court of Rusk County to
purchase a radio to be Installed in a police car of the
City of Overton, with the understandingthat the radio
shall remain the property of Rusk County.
          The commlssloners'
                           court is a court of limited
jurisdictionand can only exercise such powers as are au-
thorlzeclby the Constitutionand statutes of t&s State,
either expressed or by necessary implication. Tex. Const.,
Art. V, Sec. 18; Bland v. Orr, 90 Tex. 492, 39 S.W. 558
(1897); El Pas;EFtvy v.n,       106 S.W.2d 393 (Tex.Civ.
APP. 19371; r.a      . State, g7.S.W.2d 264 (Tex.Civ.App.
1936, error ref.).
          Sub&vision (b) of Article 3899, Vernonn'sCivil
Statutes, authorizes the commissioners court to purchase
radio equipment for the use of the sheriff. Att'y Gen.
ops. O-1906 (lg40), O-3571 (lg41), o-5898 (1944). How-
ever, we find no constitutionalor statutory provision
authorizing the commissioners'courttopurchase a radio
to be lnstallea in a police patrol car for the use ana
benefit of a city or municipality. Therefore we agree
with you that the commissioners'court does not have au-
thority to purchase a radio to be installed In a police
patrol car of a municipality.
                        SUMMARY
          The commissionersfcourt has no au-
     thority to purchase a radio to be installed
     in a police patrol car of a municipality,
     there being no constitutionalor statutory
Hon. Robert M. Allen, page 2 (Q-1122)


        provision granting such power. Tex.Const.,
        Art. V, Sec. 18; Bland P. Orr, 90 Tex. 492,
        39 S.W. 558 (1897');El Paso County v. Rlam,
        106 S.W.2d 393 (Tex.iX.v.App.19371; numan
        v.,",a:;?.STS.W.26 264 (Tex.Civ.App~~

APPROVED%                            Yours very truly,
J. C. Davis, Jr.                       PRICE DMIEL
County Affairs Mvision               Attorney General
Everett Hutchinson
Executive Assistant
Charles D. Mathews
FirstAssistant
JR:mw